Exhibit 12 Allegiant Travel Company Computation of Ratio of Earnings to Fixed Charges (in thousands, except for ratios) Year Ended December 31, Nine Months Ended September 30, Earnings: Income before income taxes $ Add:Fixed charges Add:Amortization of capitalized Interest 9 - 55 Less:Interest capitalized - Less:Earnings (loss) from joint venture, net 96 (84 ) 14 9 56 Less:Pre-tax net loss attributable to noncontrolling interest - (93 ) Total earnings $ Fixed charges: Interest expense (1) $ Interest factor of operating lease expense (2) Total fixed charges $ Ratio of earnings to fixed charges (3) Interest expense includes both expensed and capitalized, including amortization of deferred financing costs and original issue discount on debt. Interest factor of operating lease expense is based on an estimate which the Company considers to be a reasonable approximation. The ratio of earnings to fixed charges wascomputed by dividing earnings by fixed charges.
